DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 objected to because of the following informalities:  Line 8 recites “…second positon…” This should read “…second position…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 19 recites “…its control axis toward…”. Elements should be referenced using ‘the’ or introduced in a declarative form (i.e. a ‘element’)
Claim 5, Line 8 “…its control axis toward…”. Elements should be referenced using ‘the’ or introduced in a declarative form (i.e. a ‘element’)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (US 3431983) and further in view of Chapman (US 6026871).
Claim 19;
Jacobson teaches a vehicle having a front, rear, first and second sides, and a central longitudinal axis that passes through the front and rear (Fig. 1-3), the vehicle comprising: a ground drive system 2; a console moveable 50 between first and second positions disposed opposite each other across the central longitudinal axis (Fig. 2); a console first side being disposed forward of the console second side relative to the central longitudinal axis when 4031681-528the console is in the first position and the console first side being disposed rearward of the console second side relative to the central longitudinal axis when the console is in the second position (Fig. 1-4 – 50 considered to offer a ‘front’ and ‘rear’ that will change orientation when rotated with respect to the vehicle.) Jacobson does not teach the console having a console front disposed laterally outward from a console rear when the console is in the first and second positions; a direction control device supported by the console, the direction control device configured to selectively control movement of the vehicle in a forward direction and a rearward direction; a sensor system that senses when the console is in the first position or in the second position; and a control unit communicatively connected to the sensor system, the control unit controlling the direction at which the ground drive system moves the vehicle based at least in part on the sensor system detecting the console in the first position or in the second position.
Chapman teaches a vehicle having a front, rear, first and second sides (Fig. 2 & 4), and a central longitudinal axis that passes through the front and rear (Fig. 2 & 4), the vehicle comprising: a ground drive system 16; a console 50 moveable between first and second positions (Fig. 2 & 4) disposed opposite each other across the central longitudinal axis, the console having a console front 50 disposed laterally outward from a console rear when the console is in the first and second positions (Fig. 2-4 – 50 considered to face towards the outside of the vehicle); a direction control device supported by the console (Fig. 2 & 4, 50; Col. 4, Lines 14-16), the direction control device configured to selectively control movement of the vehicle in a forward direction and a rearward direction (Col. 4, Lines 14-16); a sensor system that senses when the console is in the first position or in the second position (Fig. 9,  Col. 4, Lines 64-66); and a control unit communicatively connected to the sensor system (Fig. 6-10), the control unit controlling the direction at which the ground drive system moves the vehicle based at least in part on the sensor system detecting the console in the first position or in the second position (Fig. 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the outwardly facing console with safety sensors of Chapman with the rotating control arm of Jacobson to provide for improved safety positioning for an operator. This would lend for the obvious benefit of reduced potential for injury to a user. (Chapman, Col. 1, Lines 55-60)
Claim 21;
Jacobson as modified teaches the console is mounted to a support arm, the support arm being pivotally connected to a body of the vehicle. (Fig. 1-3)
Claim 24;
Jacobson as modified teaches an implement 80; and an implement control device 46/51 that controls a function of an implement (Col. 6, Lines 20-23). Jacobson does not teach the control unit configured to control the implement based on the sensed position of the console and a direction in which the implement control device is actuated.
Chapman teaches the control unit configured to control the implement based on the sensed position of the console and a direction in which the implement control device is actuated. (Col. 1, Lines 56-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the control safety features of Chapman with the rotating control arm of Jacobson to provide for improved safety positioning for an operator. This would lend for the obvious benefit of reduced potential for injury to a user. (Chapman, Col. 1, Lines 55-60)

Allowable Subject Matter
Claims 25-27 are allowed.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 20, 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1;
Jacobson teaches a vehicle having a front, rear, first and second sides, and a central longitudinal axis that passes through the front and rear (Fig. 1-3), the vehicle comprising: a ground drive system 2; a console moveable 50 between first and second positions disposed opposite each other across the central longitudinal axis (Fig. 2)
Chapman teaches a safety control system that determines the position of the control unit in relation to the vehicle to ensure safe operation by a user. 
The prior art does not explicitly teach the limitations of “…a control unit being configured to cause the ground drive system to move the vehicle in the forward direction when the direction control device is moved along its control axis toward the front of the vehicle in both the first and second positions of the console and to move the vehicle in the rearward direction when the direction control device is moved along its control axis toward the rear of the vehicle in both the first and second positions of the console.”
Claim 20;
Jacobson teaches a vehicle having a front, rear, first and second sides, and a central longitudinal axis that passes through the front and rear (Fig. 1-3), the vehicle comprising: a ground drive system 2; a console moveable 50 between first and second positions disposed opposite each other across the central longitudinal axis (Fig. 2)
Chapman teaches a safety control system that determines the position of the control unit in relation to the vehicle to ensure safe operation by a user. 
The prior art does not explicitly teach a “…wherein the console is moveable to a third position, the console rear being disposed forward of the console front relative to the central longitudinal axis when the console is in the third position, the control unit controlling the direction at which the ground drive system moves the vehicle based at least in part on the sensor system detecting the console in the first position, the second position or the third position.”
Claim 22;
The prior art does not explicitly teach the limitations of “…the sensor system comprises a first proximity sensor that detects when the console is in the first position and a second proximity sensor that detects when the console is in the second position.”
Claim 23;
The prior art does not explicitly teach the limitations of “the control unit is configured to cause the ground drive system to move the vehicle in a direction toward the first side of the vehicle when the direction control device is moved toward the first side of the vehicle in both the first and second positions of the console and to move the vehicle in a direction toward the second side of the vehicle when the direction control device is moved toward the second side of the vehicle in both the first and second positions of the console.”
Claim 25;
Jacobson teaches a vehicle having a front, rear, first and second sides, and a central longitudinal axis that passes through the front and rear (Fig. 1-3), the vehicle comprising: a ground drive system 2; a console moveable 50 between first and second positions disposed opposite each other across the central longitudinal axis (Fig. 2)
Chapman teaches a safety control system that determines the position of the control unit in relation to the vehicle to ensure safe operation by a user. 
The prior art does not explicitly teach a “…control unit controlling the direction at which the powered system moves at least part of the vehicle based at least in part on the sensor system detecting the position of the control console relative to the vehicle and a direction at which the control device is moved such that the direction of movement of at least part of the vehicle matches the direction the control device is moved relative to the vehicle.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of control devices of merit are listed on the PTO-892 for reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618